Title: To John Adams from Hezekiah Niles, 19 May 1817
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Baltimore, May 19. 1817
				
				I gratefully return to you the little pamphlet, & send with it a copy of the Register in which I have published it. I used the license you gave me, as to your letter in full, as well for an introduction to the sketch itself, as because I thought it might be of advantage to me.Many have been much gratified in reading that sketch—& I, indeed, rejoice at having had the pleasure to disseminate its principles; so honorable to you, so useful to my countrymen.If in the course of your amusements, & I think some part of them probably consists in reviewing the many transactions of your active life, you should discover any thing else that you suppose may be useful, I pray you to forward it to me. But yet, I would not wish to trespass on your ease, by any means.The fact is, sir, that the original principles of the revolution are rapidly coming again into fashion—the foreign feeling we have had, that strangely, on both sides, got into our politics are giving way to a national character, & I am truly zealous to help on the latter as much as I can. With great respect, in sincerity / your  &c:
				
					H Niles
				
				
			